TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00530-CR


Luis Ruiz, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9024004, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed counsel has tendered a brief in which he states that this
appeal is frivolous.  See Anders v. California, 386 U.S. 738 (1967); see also High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant has filed motions asking
for additional time to file a pro se brief and for an order directing the district clerk to provide him
with a copy of the appellate record.  The motions are granted.
Ms. Amalia Rodriguez-Mendoza, the Travis County District Clerk, is ordered to
immediately deliver a copy of the clerk's and reporter's records to appellant if she has not already
done so.  She shall advise the Clerk of this Court in writing that she has complied with this order.

The time for filing the pro se brief is extended to March 19, 2004.
It is ordered February 9, 2004

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish